                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:11-cr-00370-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 HARVEY LEE MUNGRO, JR.,                        )                     ORDER
                                                )
        Defendant.                              )
                                                )



       THIS MATTER is before the Court on Defendant’s pro se Motions for Compassionate

Release and a Reduction in Sentence under the First Step Act of 2018 (Doc. No. 46), and Motions

for Appointment of Counsel (Doc. No. 45, 46).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).            Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motions (Doc. No. 45, 46)

are therefore DENIED.

       IT IS THEREFORE ORDERED:

       1. The Government must respond to the Defendant’s Motions for Compassionate Release
                                            1



         Case 3:11-cr-00370-FDW Document 47 Filed 09/30/20 Page 1 of 2
   and Reduction of Sentence under the First Step Act of 2018 (Doc. No. 46) within thirty

   (30) days; and

2. Defendant’s Motion to Appoint Counsel (Doc. No. 45, 46) are DENIED.



IT IS SO ORDERED.

                             Signed: September 30, 2020




                                        2



 Case 3:11-cr-00370-FDW Document 47 Filed 09/30/20 Page 2 of 2
